Citation Nr: 0304851	
Decision Date: 03/14/03    Archive Date: 03/24/03

DOCKET NO.  00-17 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Veteran represented by:	Richard A. LaPointe, Attorney


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

C. L. Mason, Senior Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to October 
1969.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from June 1997 and March 2000 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  In June 1997, the RO granted service 
connection for PTSD and assigned a 10 percent evaluation.  
During the course of the appeal, the RO increased the 
evaluation for PTSD to 50 percent effective from date of the 
claim.  In March 2000, the RO denied entitlement to a total 
disability rating based on individual unemployability.  

The veteran appeared at a hearing at the RO in January 1999.  
The Board remanded the case for additional development in May 
2001.  The case has been returned for adjudication.

The issue of a higher initial evaluation for PTSD is 
reflected on the first page of this decision in accordance 
with Fenderson v. West, 12 Vet. App. 119 (1999).  In 
Fenderson, the U.S. Court of Appeals for Veterans Claims 
(Court) addressed the issue of "staged" ratings and 
distinguished between a veteran's dissatisfaction with an 
initial rating assigned following a grant of service 
connection -- which describes the present case -- and a claim 
for an increased rating of a service connected disability.  
The Court held that where the issue involves an appeal which 
has been developed from the initial rating assigned following 
a grant of service connection, adjudicators must consider 
whether separate, or "staged" ratings may be assigned for 
separate periods of time.  The Court specifically found that 
framing the issue as "entitlement to an increased rating" did 
not sufficiently inform the veteran that the issue actually 
involved any or all of the retroactive period from the 
effective date of the grant of service connection in addition 
to a prospective rating.  Id.  The veteran is not prejudiced 
by the naming of this issue as the Board has not dismissed 
any issue.  The Board notes that the Court has not provided a 
substitute name for this type of issue.  Before the Board may 
execute a staged rating of the veteran's disability, it must 
be determined that there is no prejudice to the veteran to do 
so without remand to the RO for that purpose.  See Bernard v. 
Brown, 4 Vet. App. 384, 389 (1993).  As the regulations and 
rating criteria have been provided, the Board finds no 
prejudice to the veteran in considering the issue as 
entitlement to higher evaluation on appeal from the initial 
grant of service connection.  


FINDINGS OF FACT

1.  The veteran's PTSD is manifested primarily by daily 
thoughts of Vietnam, nightmares, flashbacks, sleep 
disturbances, irritability, and some impairment in 
occupational and social functioning as noted by Global 
Assessment of Functioning (GAF) scores ranging from 45 to 70.

2.  The veteran's service-connected PTSD and erectile 
dysfunction are not of such severity as to preclude him from 
obtaining and retaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Codes 9400 and 9411 (2002).

2.  The criteria for a total disability evaluation based on 
individual unemployability due to service-connected 
disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 
4.16 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Evaluation for PTSD

The veteran perfected an appeal as to the assignment of the 
initial rating following the initial award of service 
connection for PTSD.  Therefore, the Board is required to 
evaluate all the evidence of record.  See Fenderson v. West, 
12 Vet. App. 119 (1999).

The RO granted service connection for PTSD in a June 1997 
rating decision following review of the veteran's DD-214 and 
awards to include the Silver Star, the veteran's service 
medical records, the veteran's statements, and a December 
1996 VA examination.

At the December 1996 VA examination, the veteran reported 
that he and his spouse of 20 years were separated due to his 
drinking.  He stated that he began drinking in Vietnam and 
that it has continued since that time.  He also complained of 
social isolation, dislike of noise, intrusive recollections, 
sleep disturbances, irritability, and difficulty coping with 
stress.  On evaluation, he was alert and oriented with normal 
mood and affect.  His thoughts were logical and goal directed 
without evidence of psychotic process.  Psychological testing 
results were consistent with several diagnoses including 
PTSD.  The assessment included moderate alcohol dependence 
and mild PTSD.  The veteran's GAF score was 70.

VA medical records from November 1997 to March 1998 reveal 
that the veteran was seen with complaints of thoughts of 
Vietnam, difficulty sleeping, startle response to loud 
noises, problem with alcohol, and not getting along with 
family.  He completed a 21-day alcohol rehabilitation program 
during this time.  At a March 1998 follow-up, the veteran 
reported that medication made a difference with his symptoms 
but that he was still having sleep problems.  The assessment 
was mild PTSD with a GAF ranging from 65-75.

VA medical records from April 1998 to November 1998 disclosed 
the veteran's complaints of constant thoughts of Vietnam, 
nightmares and difficulty sleeping, flashbacks, and 
difficulty with noise.  The diagnoses included PTSD with GAFs 
ranging from 45 to 51.  

In a November 1998 letter, the veteran's counselor and social 
worker from the Vet Center stated that the veteran was seen 
with complaints of nightmares, intrusive thoughts of Vietnam, 
occasional flashbacks, hypervigiliance and exaggerated 
startle response, anger, history of violence, emotional 
numbing, and thoughts of suicide and homicide without 
attempts or plan.  The counselor and social worker stated 
that that the veteran had a varied work history, was 
currently unemployed, and not able to work.  A GAF score of 
40 was provided.  A December 1998 VA clinical record set 
forth the veteran's complaints as noted in the November 1998 
Vet Center letter and provided a diagnosis of chronic severe 
PTSD with GAF of 45.

VA medical records from 1999 show that the veteran was doing 
well on current medications and had been attending weekly 
PTSD group.  On evaluation, he denied suicidal and homicidal 
ideations, was oriented times 4, and had good memory.  The 
diagnosis was PTSD with GAF of 70.

At a January 2000 VA examination, the veteran complained of 
depression, violent behavior, lost control, confusion, and 
memory difficulty.  He reported that he was currently living 
with his spouse but there had been multiple separations.  He 
reported daily thoughts of Vietnam experiences, difficulty 
with loud noises, and difficulty sleeping.  He stated he had 
not held a job for several years.  On evaluation, the 
examiner noted that the veteran discussed past suicidal 
ideation and reported current general homicidal ideation.  
The examiner reported that the veteran seemed to have severe 
memory loss and confusion when he becomes anxious or 
experienced panic attacks.  He was distrustful of others with 
constant unrelenting dysthymia.  The diagnoses included 
chronic and severe PTSD with history of alcohol dependence 
and abuse, in remission.  The examiner stated that the 
veteran's PTSD is more severe since the veteran stopped 
drinking.  The GAF score was 45 and the examiner noted that 
the veteran had occupational problems as he had not worked a 
40 hour week for some time and that he had difficult 
relationship with his spouse, had little trust, experienced 
general not specific homicidal ideation, and was persistently 
dysthymic.

VA medical records from March 2000 to September 2001 show 
continued diagnosis and treatment for PTSD.  A February 2001 
private hospital report revealed that the veteran was seen 
complaining of anxiety, anger, and excessive drinking.  He 
was admitted to the Chemical Dependency Unit.  At discharge, 
his affect had improved.  He denied suicidal or homicidal 
ideation, auditory or visual hallucinations, or delusions.  
During his treatment, he tested positive for alcohol and 
refused to stay.  The diagnoses included alcohol dependency, 
paranoid disorder, and rule out PTSD.

At a November 2001 VA examination, the examiner noted that 
the veteran's claims file and medical records were reviewed.  
The veteran reported that he had recently worked for another 
veteran building homeless shelter and was angry that he was 
fired for missing one day of work.  The veteran reported that 
he was married but separated.  On evaluation, he complained 
of frequent thoughts of Vietnam, difficulty with anger, 
difficulty dealing with people, and past suicidal thoughts 
but none currently.  He was oriented times 4, was 
appropriately groomed and dressed, and had logical, goal-
directed thoughts.  His memory was intact and there was no 
evidence of suicidal or homicidal ideations, hallucinations, 
or delusions.  No symptoms consistent with panic disorder 
were reported.  He reported that he had been sober for 2 
years, but the examiner stated that the evidence indicated 
otherwise, as he had recently been treated for alcohol 
dependence in February 2001.  The examiner stated that the 
diagnoses of PTSD and alcohol dependence were appropriate.  
According to the examiner, the veteran's PTSD is not of such 
severity to interfere with major areas of his life or routine 
activities.  The examiner noted that the veteran was capable 
of working and by his own admission had done so for 6 of the 
9 months prior to evaluation.  The examiner opined that while 
the veteran may have some limitation in job choice due to his 
disorder, he was not unemployable at present as result of his 
service-connected PTSD.  The veteran's GAF score was 55, 
indicating severe symptoms with serious impact on social 
function, and moderate impact on occupational functioning.

VA medical records from February 2002 to August 2002 show 
that the veteran complained of depression, sleep 
difficulties, irritability, anger, aggressiveness, and 
alternated between reporting and denying suicidal thoughts 
but no plan.  He stated that he was separated from his spouse 
and was not employed.  Evaluation findings show that the 
veteran was well oriented, had clear speech, had goal 
directed thoughts, limited insight and judgment, limited eye 
contact, and limited coping and problem solving skills.  The 
diagnoses included PTSD, depression, and alcohol dependence.  
His GAFs ranged from 45 to 51.

In multiple statements and hearing testimony, the veteran 
contended that his PTSD is more severe than the 50 percent 
evaluation currently in effect.  

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2002). When rating the 
veteran's service-connected disability, the entire medical 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, since the present 
appeal arises from an initial rating decision which 
established service connection and assigned the initial 
disability evaluation, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).   Where there is a question as to which of two 
disability evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2002).

On and before November 6, 1996, the rating schedule directed 
that a 50 percent disability evaluation was warranted for 
PTSD when there was considerable impairment in the veteran's 
ability to establish or maintain effective or favorable 
relationships with people and that his reliability, 
flexibility, and efficiency levels be so reduced by reason of 
his psychoneurotic symptoms as to result in considerable 
industrial impairment.  A 70 percent evaluation required that 
the veteran's ability to establish and maintain effective or 
favorable relationships with people be severely impaired and 
the psychoneurotic symptoms be of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  A 100 percent evaluation 
required that the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community, the veteran's symptoms are 
totally incapacitating psychoneurotic, bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, or the 
veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

On November 7, 1996, the Secretary of the VA amended the 
portions of the Schedule for Rating Disabilities applicable 
to psychiatric disabilities.  Under the amended rating 
schedule, a 50 percent disability evaluation is warranted for 
PTSD which is productive of occupational and social 
impairment with reduced reliability and productivity due to 
symptoms such as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks 
occurring more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material or 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  A 70 percent disability evaluation is 
warranted for PTSD which is productive of occupational and 
social impairment with deficiencies in most areas such as 
work, school, family relations, judgment, thinking, or mood 
due to symptoms such as suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  A 100 percent evaluation requires 
total occupational and social impairment due to symptoms such 
as gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, a persistent danger of hurting himself or others, 
an intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene), 
disorientation to time or place, and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2002).

The Court has clarified that "where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to appellant should ... 
apply unless Congress provided otherwise or permitted the 
Secretary ... to do otherwise and the Secretary did so."  
Cohen v. Brown, 10 Vet. App. 128, 139 (1997) citing Fugere v. 
Derwinski, 1 Vet. App. 103, 109 (1990), see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  As the veteran filed his 
claim of entitlement to service connection for PTSD in 
October 1996, the Board will consider both the old and 
revised criteria in evaluation the claim.  

According to the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, (DSM IV), a GAF score of 41-50 is 
defined in the DSM IV as serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  
According to the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, (DSM IV), a GAF score of 51-60 
indicates moderate difficulty in social, occupational, or 
school functioning.  Although the GAF score does not neatly 
fit into the rating criteria, the Board is under an 
obligation to review all the evidence of record.  The Board 
notes that the assignment of the GAF Score expresses the 
extent of impairment due to the manifestations identified.  
The examiner is in the best position to assess the degree of 
the veteran's impairment.  This evidence may not be ignored.  
The Court, in Carpenter v. Brown, 8 Vet. App. 240 (1995), 
recognized the importance of the GAF score and the 
interpretations of the score.

For the period in question, the veteran's reported 
symptomatology does not meet the criteria required for an 
initial evaluation in excess of 50 percent evaluation for 
PTSD under either the old or the new rating criteria.  Upon 
review, the Board notes that the evidence of record shows the 
veteran's complaints of sleep disturbances with nightmares, 
anxiety, intrusive thoughts, flashbacks, startle response, 
and irritability.  However, in medical records and 
examinations in 1996, 1998, 1999, 2001, and 2002, the veteran 
was described as alert and oriented, groomed, and 
cooperative.  While decreased concentration, memory 
difficulties, and homicide and suicide ideation were noted in 
a November 1998 letter, a December 1998 evaluation, and a 
January 2000 VA examination, it was noted that the veteran 
did not have specific plans, but general ideas.  In June 
2002, it was noted that the veteran reported suicidal ideas 
but no plans.  Subsequently in August 2002, the veteran 
denied both suicidal and homicidal ideations.  Additionally, 
medical records from December 1996 to June 1998 and from 2001 
to 2002 do not show any complaints of decreased concentration 
or difficulties with memory.   While the veteran's GAF scores 
have ranged from 40 to 75, the majority of the range of 
scores was 45 to 55.  At a November 2001 VA examination, the 
examiner opined that the GAF score for the veteran's service-
connected PTSD was 55, and that his PTSD while limiting his 
employment choices, did not render him unemployable.  There 
were no flights of ideas, loosening of associations, 
hallucinations, or suicidal or homicidal ideations.  
Additionally, there were no findings that the veteran's 
ability to establish and maintain effective or favorable 
relationships with people was severely impaired and the 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  Moreover, the evidence demonstrates that 
the veteran is interested and wanted to work on his 
relationship with his spouse.

The veteran is competent to report that, in his view, a 
higher evaluation is warranted for his service-connected PTSD 
symptomatology.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
While there were some findings of suicide and homicide 
ideation, the examiners specifically stated that there were 
no specific plans, but general ideation.  Moreover, such 
findings were intermittent, occurring in November/December 
1998, January 2000, and June 2002.  The record contains 
evidence of ongoing group therapy from 1998 to 2002 and 
regular mental health evaluations wherein homicidal and 
suicidal ideations were denied.  Moreover, there is no 
evidence that the veteran hospitalized at either private or 
VA facilities on the basis of suicide or homicide ideas.  
There is no evidence of obsessional rituals which interfere 
with routine activities; intermittently illogical, obscure, 
or irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene.  
His thought processes were intact and there were no findings 
of delusions, hallucinations.  Additionally, there is no 
evidence that the veteran's ability to establish and maintain 
effective or favorable relationships with people was severely 
impaired and little indication that his impairment results in 
the deficiencies expected for a 70 percent evaluation.   
Therefore, the Board concludes that an evaluation in excess 
of 50 percent for the veteran's PTSD is not warranted.  

Furthermore, the Board notes that there has been no evidence 
to indicate that the veteran exhibited symptoms attributed to 
PTSD warranting a total evaluation.  The is no indication of 
total occupational and social impairment due to symptoms such 
as gross impairment in thought processes or communication, 
grossly inappropriate behavior, a persistent danger of 
hurting himself or others, an intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene), disorientation to time or place, 
and memory loss for names of close relatives, own occupation, 
or own name.  Neither the veteran nor the examiners have 
identified totally incapacitating symptoms bordering on gross 
repudiation of reality, gross impairment of thought processes 
or communication, or grossly inappropriate behavior.

Therefore, the Board concludes that the preponderance of the 
evidence is against the veteran's claim for an initial 
evaluation in excess of 50 percent for PTSD.  That claim, 
accordingly, fails.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2002). The Board has 
also considered whether a "staged" rating is appropriate.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The 
record, however, does not support assigning different 
percentage disability ratings during the period in question.

Review of the record shows that the RO has considered 
referral of the veteran's service-connected PTSD disability 
for extraschedular consideration pursuant to 38 C.F.R. § 
3.321(b)(1).  In exceptional cases where schedular 
evaluations are found to be inadequate, the RO may refer a 
claim to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for consideration of "an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities."  38 C.F.R. § 
3.321(b)(1).  "The governing norm in these exceptional cases 
is: A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Here, the PTSD has not 
required frequent hospitalizations.  The PTSD, of itself, is 
not shown to cause marked interference with employment.  The 
Board is of the opinion that the 50 percent schedular 
evaluation assigned is adequate to reflect the degree of 
impairment due to PTSD.  Consequently, referral of this claim 
for extraschedular consideration is not warranted.

II.  TDIU

The veteran contended that he was unemployable due to his 
service-connected PTSD disorder and his nonservice-connected 
degenerative joint disease.  The veteran completed high 
school.  He variously reported that he last worked in 1995 
and 1997; however, at his November 2001 VA examination, the 
examiner noted that the veteran reported working 6 of the 9 
months prior to the evaluation.  

Total disability will be considered to exist when there is 
present any impairment of mind or body, which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  Total ratings for 
compensation purposes are authorized for any disability that 
is found to be sufficient to produce unemployability without 
regard to advancing age.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.340, 3.341 (2002).

Consideration of a total evaluation based on unemployability 
requires that, if there is only one service-connected 
disability, it must be rated at 60 percent or more.  If there 
are two or more disabilities, at least one must be rated at 
40 percent or more with the additional service connected 
disabilities to result in a combined evaluation of 70 percent 
or more.  It is further provided that the existence or degree 
of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service- 
connected disability or disabilities are met and in the 
judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  For the above 
purpose of one 60 percent disability, or one 40 percent 
disability in combination, the following will be considered 
as one disability: (1) disabilities of one or both upper 
extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable, (2) disabilities 
resulting from common etiology or a single accident, (3) 
disabilities affecting a single body system, e.g. orthopedic, 
digestive, respiratory, cardiovascular-renal, 
neuropsychiatric, (4) multiple injuries incurred in action, 
or (5) multiple disabilities incurred as a prisoner of war.  
38 C.F.R. § 4.16(a) (2002).

The VA will grant a total rating for compensation purposes 
based on unemployability when the evidence shows that the 
veteran is precluded from obtaining or maintaining any 
gainful employment consistent with his education and 
occupational experience, by reason of his service-connected 
disabilities.   38 C.F.R. §§ 3.340, 3.341, 4.16 (2002).  
Unemployability associated with advancing age or intercurrent 
disability may not be used as a basis for assignment of a 
total disability rating. 38 C.F.R. § 4.19 (2002).  In 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992), the Court 
referred to apparent conflicts in the regulations pertaining 
to Individual Unemployability benefits.  Specifically, the 
Court indicated that there was a need for discussing whether 
the standard delineated in the controlling regulations was an 
"objective" one based on average industrial impairment or a 
"subjective" one based upon the veteran's actual industrial 
impairment. 

Subsequent thereto, the VA General Counsel concluded that the 
controlling VA regulations generally provided that veterans 
who, in light of their individual circumstances, but without 
regard to age, are unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities shall be rated totally disabled, without regard 
to whether an average person would be rendered unemployable 
by such circumstances.  Thus, the criteria includes a 
subjective standard.  It was also determined that 
"Unemployability" is synonymous with the inability to secure 
and follow a substantially gainful occupation.  VAOPGCPREC 
75-91 (1991).  In determining whether a veteran is entitled 
to individual unemployability, neither his nonservice-
connected disabilities nor his advancing age may be 
considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  
Thus, in deciding the claim, the Board may not favorably 
consider the effects of the veteran's nonservice-connected 
disabilities with respect to their degree of interference 
with the veteran's unemployability.

Indeed, the Court stated that in order for a veteran to 
prevail on a claim for a total compensation rating based on 
individual unemployability, the record must reflect some 
factor, which takes his case outside of the norm.  The sole 
fact that he is unemployed or has difficulty obtaining 
employment is not enough.  The question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  If total 
industrial impairment has not been shown, the VA is not 
obligated to show that a veteran is incapable of performing 
specific jobs in considering a claim for a total rating based 
on individual unemployability.  See Gary v. Brown, 7 Vet. 
App. 229 (1994).

At a November 2002 VA examination for erectile dysfunction, 
there were no findings of deformity of the penis and the 
veteran denied taking medication or other treatment for 
erectile dysfunction.  The diagnosis was multifactoral 
erectile dysfunction with etiologies of PTSD, depression, 
tobacco use disorder, and continuous alcohol dependence.  The 
RO granted service connection for erectile dysfunction 
secondary to PTSD and assigned a noncompensable evaluation.  
Under 38 C.F.R. § 4.115b, Diagnostic Code 7522, a 20 percent 
evaluation requires penile deformity with loss of erectile 
power.  The criteria for a compensable evaluation for 
erectile dysfunction have not been met.

Service connection is in effect for PTSD evaluated as 50 
percent disabling, and erectile dysfunction evaluated as 
noncompensable.  The Board has reviewed the entire record and 
has concluded, as discussed above, that the veteran's 
service-connected disability is properly rated.  Therefore, 
he does not meet the percentage prerequisites for entitlement 
to TDIU under 38 C.F.R. § 4.16(a) (one disability rated at 
least 60 percent, or a combined rating of 70 percent or more, 
with one service-connected disability rated at 40 percent or 
more).  However, the veteran may be entitled to TDIU based on 
extraschedular considerations.  The question to be addressed 
is whether there are unusual circumstances, peculiar to this 
veteran, which prevent him from having the usual amount of 
success to be expected in overcoming the handicap of his 
disabilities.

After a contemporaneous review of the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the veteran's TDIU claim.  While the veteran has contended 
that he is unable to work due his service-connected PTSD, the 
medical documentation of record does not indicate that the 
veteran's service-connected disability alone would preclude 
all forms of substantial employment.

The Board notes that the record does contain some opinions in 
the file to the effect that the veteran is unemployable.  
However, while the veteran's social worker and counselor 
indicated that the veteran was unable to work, they did not 
indicate that the veteran was unable to secure or follow a 
substantially gainful occupation solely due to his service-
connected PTSD.  Inability to return to a previous occupation 
does not necessarily mean that the veteran is unable to 
engage in any type of gainful activity.  While the Board does 
not wish to minimize the nature and extent of the veteran's 
overall disability, the evidence of record does not support 
the veteran's claim that his service-connected PTSD alone 
prevented him from engaging in substantially gainful 
employment consistent with his education and occupational 
experience, and without regard to age or nonservice-connected 
disabilities.  Thus, the Board concludes that the veteran has 
the education and experience to obtain and maintain 
employment.

Similarly, there is no evidence that the veteran's disability 
picture is so exceptional or unusual to render inapplicable 
the schedular standards and insufficient evidence that the 
veteran is unable to secure substantially gainful employment 
by reason of his service connected disability.  Therefore, 
referral to the Director, Compensation and Pension Service 
for extra-schedular consideration is not warranted. 38 C.F.R. 
§ 4.16(b) (2002).

Therefore, the Board finds that the veteran is not entitled 
to a total disability rating for compensation purposes based 
on individual unemployability.

III.  VCAA consideration

The Board notes that there was a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002).  This law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001, and they apply to most 
claims for benefits received by VA on or after November 9, 
2000, as well as any claim not decided as of that date, such 
as the one in the present case.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

First, VA has a duty to provide an appropriate claim form and 
to notify the veteran of any information and evidence needed 
to substantiate and complete a claim.  38 U.S.C.A. §§ 5102 
and 5103; 38 C.F.R. § 3.159(b).  There is no issue as to 
providing an appropriate application form, or completeness of 
the application.  In the circumstances of this case, the 
veteran has been advised of the applicable laws and 
regulations, and the evidence needed to substantiate his 
claim by statements of the case, the May 2001 Board Remand, a 
May 2001 letter, and an August 2002 supplemental statement of 
the case.  In particular, the August 2002 supplemental 
statement of the case notified the veteran that VA would 
obtain all relevant evidence in the custody of a federal 
department or agency, including VA, service department, 
Social Security, and other federal agencies.  He was advised 
that it was his responsibility to either send medical 
treatment records from any private physician regarding 
treatment for his claimed disabilities, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran provided authorizations and the 
private medical records were obtained.  The veteran was asked 
to advise VA if there were any other information or evidence 
he considered relevant to his claim so that VA could help him 
by getting that evidence.  Thus, VA's duty to notify has been 
fulfilled.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  The record shows that the RO 
has secured the veteran's service medical records, private 
medical records, and VA clinical records and examinations.  
Moreover, he appeared and presented testimony at a hearing at 
the RO.  

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to his case.  Accordingly, the Board finds that VA 
has satisfied its duty to notify and to assist, and that 
under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  The Board concludes, therefore, that this 
decision does not violate the VCAA, nor prejudice the veteran 
under Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

An initial evaluation in excess of 50 percent for PTSD is 
denied.  Entitlement to a total disability rating for 
compensation purposes based on individual unemployability is 
denied.




	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

